DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 15, 24, 26, 28-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Document No. 1 229 131 to Windmoller & Holscher and UK Patent Application No. 2 097 361 to Trew et al.
Regarding claim 1, Windmoller & Holscher disclose a plastic carrier bag comprising a closed bottom end and opposite opening end (Fig. 6); a front panel and a rear panel, each with a first side edge and an opposite second side edge and an opening edge and a bottom edge (Figs. 5 and 6); wherein the front panel and the rear panel are directly joined together in the region of their first and second side; the front panel and the rear panel are joined together in the region of their bottom edges via a bottom fold; and one holding strap (8) heat sealed to the front panel and one holding strap (8’) heat sealed to the rear panel, each with a first connecting area (9) and a second connecting area (9), wherein each of the front and rear panels in the area of the opening end have a reinforcing area container a multi-layered plastic film strip (3) secured to an inner side of the front panel by way of heat sealing forming a first connection (10), and a multi-layered plastic film strip (3) secured to an inner side of the rear panel by way of heat 

Providing at least one polyolefin internal layer in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the front and rear panels are multi-layered comprising at least one internal layer and an outer layer”.
Providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a first connection, and a plastic film strip is secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a second connection in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein each of the front and rear panels in the area of the opening end have a reinforcing area container a multi-layered plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat seal sealing forming 
Providing at least one polyolefin internal layer in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein an extension section adjoins the outer layer of the front panel and an extension section adjoins outer layer of the rear panel”.
Providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a first connection, and a plastic film strip is secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a second connection in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the extension sections extend at least in sections along an inner side of the at least one internal layer of the front panel and the rear panel, respectively, and bear on the at least one internal layer or can be placed thereon”.
Providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a first connection, and a plastic film strip is secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a second connection in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the first and second connecting areas of the holding strap that is heat sealed to the front panel are spaced apart from the first connection of the multi-layered plastic film strip of the reinforcing area of the front panel to the at least one internal layer of the front panel”.
Providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a first connection, and a plastic film strip is secured to the inside of the at least one internal layer of the front panel by way of 
Providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a first connection, and a plastic film strip is secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a second connection in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the multi-layered plastic film strip of the reinforcing area of each of the front panel and rear panel is heat sealed over all of its layers to the at least one internal layer, respectively, from the first side edge to the second side edge forming a first connecting strip”.
Providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a first connection, and a plastic film strip is secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a second connection in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the outer layer of each of the front and rear panel is heat sealed to the outside of the at least one internal layer, respectively, from the first side edge to the second side edge forming a second connecting strip”
Providing at least one polyolefin internal layer in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the outer layer, the multi-layered plastic film strip of the reinforcing area, and the at least one internal layer of the front and rear panel are made of polyolefins.”

Regarding claim 13, providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a first connection, and a plastic film strip is secured to the inside of the at least one internal layer of the front panel by way of heat sealing forming a second connection in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “an extension section adjoins the at least one internal layer, wherein the extension section comprises or is the plastic film strip of the reinforcing area, and wherein the extension section extends at least in sections along an inner side of the at least one internal layer, and bears on the at least one internal layer or can be placed thereon, and the extension section is heat sealed or adhered along an extension of, or spaced apart from, the first side edge in the direction of the second side edge or up to the second side edge to the inner side of the at least one internal layer.”
Regarding claim 15, providing at least one polyolefin internal layer, wherein each of the front and rear panels in the area of the opening end having a plastic film strip secured to the 
Regarding claim 24, Windmoller & Holscher and Trew et al. disclose claimed invention as discussed above, except for the polyolefin of the outer layer and at least one internal layer LD-polyethylene.  Trew et al. teaches that it is known in the art to use low density polyethylene material for the outer layer and all the layers may be made from the same material (page 3, lines 28-33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use LD-polyethylene for the outer layer and at least one internal layer in the Windmoller & Holscher bag, as in Trew et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 26, Windmoller & Holscher and Trew et al. disclose claimed invention as discussed above, especially using polyethylene material for the outer layer and the at least one internal layer.  However, it is uncertain if the polyethylene for the at least one internal layer of the front and/or rear panel being a foamed polyethylene film, and wherein the outer layer of the front and/or rear panel, and the multi-layered plastic film strip of the reinforcing area is a non-foamed polyethylene film.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use foamed polyethylene film for the at least one internal layer of the front and/or rear panel and use non-foamed polyethylene film for the multi-layered plastic film strip of the reinforcing area, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 29, Windmoller & Holscher and Trew et al. disclose the claimed invention, as discussed above, except for the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and/or the internal layer of the front and/or rear panel containing or made of recycled plastic material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use recycled plastic material for the outer layer, the single or multi-layered plastic film strip of the reinforcing area, and/or the internal layer of the front and/or rear panel in the bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 30, providing at least one polyolefin internal layer in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the multi- layered front panel and/or the multi-layered rear panel is double-layered.”
Regarding claim 31, providing at least one polyolefin internal layer in the Windmoller & Holscher bag, as in Trew et al. and discussed above, meets the recitation “wherein the at least one internal layer is an inner layer.”
Regarding claim 32, Windmoller & Holscher discloses the reinforcing area in the area of the opening end of the front and rear panel extends up to the opening end and comprises the opening end.
Regarding claim 33, Windmoller & Holscher discloses the reinforcing area contains a double-layered plastic film strip.
Regarding claim 34, Windmoller & Holscher discloses the multi-layered plastic film strip of the reinforcing area of the rear panel and of the front panel is secured by way of thermoplastic sealing spaced apart from the first side edge in the direction of the second side edge or up to the second side edge.

Regarding claim 37, Windmoller & Holscher and Trew et al. disclose claimed invention as discussed above, except for the polyolefin of the outer layer, at least one internal layer and holding straps being polyethylene.  Trew et al. teaches that it is known in the art to use polyethylene material for the outer layer and all the elements (layers) of the bag may be made from the same material (page 3, lines 28-33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use polyethylene for the outer layer, at least one internal layer and holding straps in the Windmoller & Holscher bag, as in Trew et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 38, Windmoller & Holscher and Trew et al. disclose claimed invention as discussed above, except for the polyolefin of the outer layer, at least one internal layer and holding straps being LD-polyethylene.  Trew et al. teaches that it is known in the art to use low density polyethylene material for the outer layer and all the elements (layers) of the bag may be made from the same material (page 3, lines 28-33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention use LD polyethylene for the outer layer, at least one internal layer and holding straps in the Windmoller & Holscher bag, as in Trew et al., since it has been held to be within the general skill of a worker .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 13, 15, 24, 26, 28-35, 37 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734